Electronically Filed
                                                               Supreme Court
                                                               SCWC-XX-XXXXXXX
                                                               29-APR-2021
                                                               02:38 PM
                                                               Dkt. 42 OGDMR
                              SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI
  ________________________________________________________________

                            STATE OF HAWAII,
                     Respondent/Plaintiff-Appellee,

                                     vs.

                          DAVID T. FLEMING,
                   Petitioner/Defendant-Appellant,
  ________________________________________________________________

           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CASE NO. 2PC061000570)

          ORDER GRANTING MOTION FOR RECONSIDERATION IN PART
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Upon consideration of Petitioner’s motion for

reconsideration filed on April 20, 2021 and the record herein,

            IT IS HEREBY ORDERED that the motion is granted in part.

            IT IS FURTHER ORDERED that on the last paragraph of

page 7 of the Summary Disposition Order the phrase, “if he is

determined to be fit to proceed to trial” shall be deleted.

            IT IS FURTHER ORDERED that the last paragraph on page 9

shall be corrected to read:

            For the reasons set forth herein, the ICA’s September 6,
            2017 Judgment on Appeal, the circuit court’s July 18, 2014
            Judgment of Conviction and Sentence, and the circuit
            court’s March 16, 2011 Findings of Fact, Conclusions of Law
            and Order Denying Defendant’s Motion for New Trial are
            vacated and the case is remanded to the circuit court for
            further proceedings consistent with this Summary
            Disposition Order.

The motion for reconsideration is denied in all other

respects.

            DATED: Honolulu, Hawai‘i, April 29, 2021.

                                          /s/ Mark E. Recktenwald

                                          /s/ Paula A. Nakayama

                                          /s/ Sabrina S. McKenna

                                          /s/ Michael D. Wilson

                                          /s/ Todd W. Eddins




                                      2